EXHIBIT 10.1
Certain identified information has been excluded from the exhibit because such
information both (i) is not material and (ii) would be competitively harmful if
publicly disclosed.




Date: 18 June 2020


From: DBS Bank Ltd., as Agent


To: Marina Bay Sands Pte. Ltd., as Borrower


Dear Sirs


Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012 (as amended by
an amendment agreement dated 20 November 2013, amended and restated by an
amendment and restatement agreement dated 29 August 2014, further amended and
restated by a second amendment and restatement agreement dated 14 March 2018,
amended by an amendment letter dated 25 March 2019 and further amended and
restated by a third amendment and restatement agreement dated 30 August 2019)
(the “Facility Agreement”)


1.We refer to:


(a)the Facility Agreement; and


(b)the amendment request letter dated 4 June 2020 from you to the Lenders (the
“Amendment Request Letter”)


2.Unless otherwise defined in this letter, capitalised terms used in this letter
refer to such terms as defined in the Facility Agreement and in addition:


“Amended Facility Agreement” means the Facility Agreement, as amended pursuant
to this letter.


3.At your request, we are pleased to inform you that the requisite Lenders have
agreed, in accordance with paragraph (a) of Clause 36.1 of the Facility
Agreement and on the terms and subject to the conditions set out in this letter,
to the following amendments to the Facility Agreement:


(a)amend the definition of “Permitted Transaction (Leverage Ratio)” at Clause
1.1 (Definitions) of the Facility Agreement as follows:


““Permitted Transaction (Leverage Ratio)” means any Controlled Transaction:


(a)which is designated by the Borrower as a “Permitted Transaction (Leverage
Ratio)”;


(b)where no Default is continuing or would reasonably be expected to result from
such Controlled Transaction; and


(c)the amount of which, when aggregated with the amounts of all other Controlled
Transactions falling within the description of this definition declared, paid or
made in the same financial year of the Borrower, does not exceed the amount
specified opposite the relevant ratio set out in the following table in which
the ratio of Debt as of the end of each Relevant Period to Consolidated Adjusted
EBITDA for such Relevant Period falls (as evidenced by a Compliance Certificate
delivered to the Agent on or before the declaration, payment or making of a
Controlled Transaction



--------------------------------------------------------------------------------



falling within the description of this definition, setting out (in reasonable
detail) computations as to compliance with the below ratio):



Date of Controlled TransactionRatio of Debt to Consolidated Adjusted
EBITDAAmount
From the Third Effective Date to 30 June 2020 to the date falling 12 Months
after the TOP Date
Lower than or equal to 4.25 to 1UnlimitedHigher than 4.25 to 1 but lower than or
equal to 4.50 to 1S$500,000,000Higher than 4.50 to 1NilWaiver PeriodLower than
or equal to 4.25 to 1UnlimitedHigher than 4.25 to 1S$500,000,000From 1 January
2022 to the date falling 12 Months after the TOP DateLower than or equal to 4.25
to 1UnlimitedHigher than 4.25 to 1 but lower than or equal to 4.50 to
1S$500,000,000Higher than 4.50 to 1NilThereafterLower than or equal to 3.75 to
1UnlimitedHigher than 3.75 to 1 but lower than or equal to 4.00 to
1S$500,000,000Higher than 4.00 to 1Nil



provided that, during the Waiver Period, a transaction may only be designated by
the Borrower as a “Permitted Transaction (Leverage Ratio)” if:


(A)it is a Controlled Transaction (Dividends);


(B)where the ratio of Debt as of the end of the Relevant Period to Consolidated
Adjusted EBITDA for such Relevant Period is higher than 4.25 to 1:


1.Liquidity is greater than or equal to S$800,000,000 immediately following such
Controlled Transaction (Dividends); and


2.the ratio of Consolidated Adjusted EBITDA to Consolidated Total Interest
Expense for such Relevant Period is higher than 3.00 to 1,


in each case, as evidenced by a Compliance Certificate delivered to the Agent on
or before the declaration, payment or making of such Controlled Transaction
(Dividends), setting out (in reasonable detail) computations as to compliance
with the ratios above; and


(C)the Borrower, by not less than three Business Days’ prior written notice to
the Agent, notifies the Agent of such proposed Controlled Transaction
(Dividends)



--------------------------------------------------------------------------------



and the Sponsor’s (and/or, as the case may be, the Sponsor Group’s) intended use
of the proceeds of such proposed Controlled Transaction (Dividends).


For the purposes of this definition:


“Controlled Transaction (Dividends)” means a transaction falling within the
description of paragraph (a) of the definition of “Controlled Transaction”.


“Liquidity” means, at any time, an amount equal to the aggregate amount of:


(a)cash which the Borrower beneficially owns at such time; and


(b)the Available Facility in respect of Facility B at such time.


“Waiver Period” means the period from 1 July 2020 (inclusive) to 31 December
2021 (inclusive).”;


(b)amend paragraph (a) of Clause 4.2A (Conditions subsequent for Facility D) of
the Facility Agreement as follows:


“(a) The Borrower may not make a Utilisation under Facility D where the proposed
Utilisation Date falls after the date which is 12 Months after the Third
Effective Date 30 June 2021 unless the Agent has received all of the documents
and other evidence listed in Part I of Schedule 2 (Conditions) in form and
substance reasonably satisfactory to the Agent. The Agent shall notify the
Borrower and the Lenders promptly upon being so satisfied.


(b) For the avoidance of doubt, paragraph (a) above does not apply to any
Facility D Loan made or to be made on a Utilisation Date falling on or before 30
June 2021 the date which is 12 Months after the Third Effective Date.”; and


(c)amend Clause 21.1 (Financial covenants) of the Facility Agreement as follows:


“The Borrower shall ensure that:


(a)the ratio of Debt as of each Relevant Date to Consolidated Adjusted EBITDA
for each Relevant Period ending on that Relevant Date (other than each of the
Relevant Periods ending 30 September 2020, 31 December 2020, 31 March 2021, 30
June 2021, 30 September 2021 and 31 December 2021) will not exceed:


(i)(in respect of each Relevant Date falling on or before the date which is 12
Months after the TOP Date) 4.50 to 1; and


(ii)(in respect of all subsequent Relevant Dates) 4.00 to 1.


(b)the ratio of Consolidated Adjusted EBITDA to Consolidated Total Interest
Expense for each Relevant Period (other than each of the Relevant Periods ending
30 September 2020, 31 December 2020, 31 March 2021, 30 June 2021, 30 September
2021 and 31 December 2021) will not be less than 3.50 to 1; and


(c)Consolidated Net Worth will, at all times, be positive (and for the avoidance
of doubt, the Borrower shall only be obliged to provide the computations as to



--------------------------------------------------------------------------------



compliance with this paragraph (c) in the Compliance Certificates supplied to
the Agent pursuant to Clause 20.3 (Compliance Certificate)).”.


4.Subject to the Agent’s receipt of the Amendment Fee (as defined below), the
amendments in paragraph 3 above shall take effect on and from 18 June 2020 (the
“Effective Date”). The Agent shall notify the Borrower and the Lenders promptly
upon receipt of the Amendment Fee.


5.Except to the extent expressly amended by the provisions of this letter:


(a)the terms and conditions of each Finance Document are hereby confirmed and
shall remain in full force and effect; and


(b)nothing in this letter shall be construed or take effect as a waiver or
release of any right or remedy that any of the Finance Parties have under any
Finance Document or any other instruments and agreements executed, delivered or
entered into thereunder or pursuant thereto or otherwise.


6.You represent, warrant and confirm to us (as agent of the other Finance
Parties) on the date hereof and on the Effective Date that:


(a)the Security created by the Security Documents extends to the liabilities and
obligations of the Obligors under the Amended Facility Agreement and the
Intercreditor Agreement and that the obligations of the Obligors arising under
or in connection with this letter, the Amended Facility Agreement and the
Intercreditor Agreement and the Security Documents constitute obligations
secured under the Security Documents; and


(b)the Security created or conferred under the Security Documents to which you
are a party continue in full force and effect on the terms of the respective
Security Documents.


7.You make the Repeating Representations of the Facility Agreement on the date
of this letter and the Effective Date, by reference to the facts and
circumstances then existing, but as if references in the Repeating
Representations of the Facility Agreement to “the Transaction Documents”
includes this letter and the Amended Facility Agreement.


8.You confirm that:


(a)the amendment fee referred to in paragraph 5 of the Amendment Request Letter
payable to each Lender which consents to your amendment request in the Amendment
Request Letter by 12.00 p.m. (Singapore time) on 18 June 2020 (each, a
“Consenting Lender”) is an amount in Singapore Dollars which is [***]. flat on
the aggregate amount of that Consenting Lender’s Commitments as at 12.00 p.m.
(Singapore time) on 18 June 2020 (the “Amendment Fee”) and such sum shall be
paid to us for distribution to that Consenting Lender;


(b)the Amendment Fee is non-refundable and shall be payable by you to us by
12:00 p.m. (Singapore time) on 19 June 2020 for the account of each Consenting
Lender, in consideration of the Consenting Lenders agreeing to the amendments in
paragraph 3 above; and


(c)the Amendment Fee shall be payable together with any applicable goods and
services tax payable thereon.





--------------------------------------------------------------------------------



9.We confirm that we will inform you of the numerical amount of the Amendment
Fee by no later than 5.00 p.m. (Singapore time) on 18 June 2020.


10.Payment of the Amendment Fee shall be made by you to the account set out
below, or to such other account as we may from time to time specify:


Account Bank:


Swift Code:


Account Name:


Account No:


Ref:


Attention:


11.This letter is designated a Finance Document.


12.Unless expressly provided to the contrary in this letter, a person who is not
a party to this letter has no right under the Contracts (Rights of Third
Parties) Act, Chapter 53B of Singapore to enforce or enjoy the benefit of any
term of this letter. Notwithstanding any term of this letter, the consent of any
third party is not required for any variation (including any release or
compromise of any liability under) or termination of this letter.


13.This letter may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this letter.


14.This letter is governed by Singapore law.

















--------------------------------------------------------------------------------



Yours sincerely,
for and on behalf of


DBS Bank Ltd.
(as Agent)


 /s/ CHAN KIM LIM
Name:Chan Kim LimTitle:Senior Vice President
 /s/ CELINE KOH
Name:Celine KohTitle:Vice President






--------------------------------------------------------------------------------



Accepted and Agreed


For and on behalf of


Marina Bay Sands Pte. Ltd.
(as Borrower)


/s/ SUZIE TAN SZE SZE
Name:Tan Sze Sze, SuzieTitle:Senior Vice President of FinanceDate:18 June 2020


